DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered. 
Response to Amendment
The amendment filed 14 April 2022 has been entered.  
Applicant’s amendments to the Drawings have overcome the previous Drawing Objections.  However, the Applicant’s amendment of figure 1 has provided grounds for a new Drawing Objection.  Accordingly, the objection to the Drawings still stands.
Applicant’s amendments have overcome the Claim Objections.  The Claim Objections are withdrawn.
Applicant’s amendments have overcome the 35 USC 112 rejections.  Accordingly, the 35 USC 112 rejections are withdrawn.
Applicant’s arguments, see pages 13-19 in the arguments dated 8 October 2021 have been fully considered and are persuasive.  Upon conducting an updated search, additional references were found which teach the amended portions of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.

Status of the Claims
In the amendment dated 14 April 2022, the status of the claims is as follows: Claims 1, 7-8, 9, and 11-13 have been amended.
Claims 1-5, 7-9, and 11-15 are pending.
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (referring to the box 330 in fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (JP-2008135795-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure) and Wood et al. (US-20160118280-A1).
Regarding claim 1, Fuji teaches a system for singulation (“a semiconductor device…diced and cut into chips,” page 3, lines 2-3) of a polymer resin mold compound-based substrate (“molded the semiconductor chip formed into the chip in each said embodiment further with resin may be used,” page 11, lines 21-22; Fuji teaches that an element of the semiconductor bump 70 is comprised of polyimide, which is a type of polymer page 8, line 16; examiner is construing the substrate to be all the materials that form the manufactured semiconductor to include the bump 70 and the substrate 11) into packages (Applicant defines packages as “an integrated circuit packaging method” in para 0050; thus, the method taught by Fuji of forming semiconductor chips would constitute a package as defined by the Applicant) by a laser ablation process (“dicing cutting process…using…an excimer laser,” page 4, line 19) comprised of: 
a laser (excimer laser, page 4, line 19); 
wherein the jig (jig 4, fig. 13b) is configured for holding the polymer resin mold compound-based substrate (“protective sheet 1 is fixed to the jig 4 by vacuum suction,” page 7, line 34; as shown in fig. 13b, the jig 4 holds the semiconductor materials), 
wherein the laser cuts along trenches (suction holes 3, fig. 13b) that are embedded in the jig (jig 4, fig. 13b; excimer laser cuts the recess 71, referring to fig. 13b, which are aligned with the suction holes 3 embedded in the jig, described page 7, lines 34-37).  
Fuji does not explicitly disclose a buffer station comprising a heated plate configured to pre-heat the polymer resin mold compound-based substrate before being loaded onto a jig; wherein the jig is configured for holding the polymer resin mold compound- based substrate, after the substrate is pre-heated at the buffer station, wherein the jig is cooled by circulating a liquid through a base plate with a system of internal pipes.
Fuji, fig. 13	

    PNG
    media_image1.png
    808
    532
    media_image1.png
    Greyscale

However, in the same field of endeavor of laser manufacturing semiconductors, Ikeda teaches wherein the jig (“predetermined jig,” para 0030) is cooled by circulating a liquid (“a coolant is circulated inside the stage,” para 011; “liquid-cooled (water-cooled) stage 41,” para 0030; in para 0030, the workpiece/work 30 is taught as being prevented from heating to the cooling liquid; construed such that the taught “predetermined jig,” which is between the work 30 and the stage 41, is also cooled) through a base plate (stage 41, fig. 3) with a system of internal pipes (forward pipe 43 and return pipe 44, fig. 3).
Ikeda, Fig. 3

    PNG
    media_image2.png
    293
    581
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a water-cooled stage, in view of the teachings of Ikeda, by placing the jig 4, as taught by Fuji, on the water-cooled stage, as taught by Ikeda, in order to prevent the raising of the temperature of workpiece more than necessary such that it is not damaged by the heat, for the advantage of preventing the deterioration and failure of the product due to the heat of the cutting (Ikeda, paras 0008 and 0030).
	Fuji/Ikeda do not explicitly disclose a buffer station comprising a heated plate configured to pre-heat the polymer resin mold compound-based substrate before being loaded onto a jig; wherein the jig is configured for holding the polymer resin mold compound- based substrate, after the substrate is pre-heated at the buffer station (Fuji teaches a jig for holding the substrate but does not explicitly disclose preheating the resin at a buffer station).
	However, in the same field of endeavor of manufacturing semiconductors, Wood teaches a buffer station (buffer station 100, fig. 1A) comprising a heated plate (support surface 141, fig. 1A) configured to pre-heat the polymer resin mold compound-based substrate (“the lower pedestal 140 is operable to heat or cool a semiconductor substrate supported on the support surface 141,” para 0012) before being loaded onto a jig (“the buffer stations 100 are operable to pre-heat or cool a semiconductor substrate before the substrate is transferred by a vacuum transfer module 450 to a respective processing module 400,” para 0030); wherein the jig is configured for holding the polymer resin mold compound- based substrate, after the substrate is pre-heated at the buffer station (relying on Fuji for the jig that holds the mold during singulation, Wood teaches a buffer station that pre-heats a substrate prior to processing, paras 0030-0031).
Wood, fig. 1A

    PNG
    media_image3.png
    200
    445
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a buffer station, in view of the teachings of Wood, where a buffer station is used to pre-heat a substrate, as taught by Wood, prior to being cut, as taught by Fuji, because semiconductor substrates are often processed in vacuum chambers in thermally controlled environments, and by using a buffer station that controls the temperature and pressure between chambers, the throughput of a semiconductor substrate processing system increases due to the quicker access of semiconductor substrates facilitated by a buffer transfer station (paras 0002-0004 and 0015).
	Regarding claim 4, Fuji teaches wherein vacuum pressure holds the polymer resin mold compound-based substrate to the jig (“the protective sheet 1 is fixed to the jig 4 by vacuum suction,” page 7, line 34).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure) and Wood et al. (US-20160118280-A1) as applied to claim 1 above and further in view of Yu et al. (KR-20150091435-A, referencing foreign version for drawings and provided English translation for written disclosure).
Fuji teaches the invention as described above but does not explicitly disclose wherein the trenches have a depth of 1 to 3 centimeters and a width greater than or equal to 1 millimeter (Fuji does not disclose a depth nor width for the vacuum holes).
	However, in the same field of endeavor of semiconductor manufacturing, Yu teaches wherein the trenches (annular groove 60, fig. 1) have a depth of 1 to 3 centimeters (“depth of from about 0.3 cm to about 2 cm,” page 9, line 17) and a width greater than or equal to 1 millimeter (“width of from about 1 cm to about 7.5 cm,” page 9, line 18).  The advantage of using the annular grooves in a sputtering plate, as taught by Yu, in the device for singulating substrates, as taught by Fuji, is that a sputtering plate confines a magnetic field around a target or substrate improving the sputtering applied to the substrate and that the sputtering plate taught by Yu provides improved durability and utilization time by reducing erosion of the grooves or holes (Yu, page 1, lines 24-35 and page 6, lines 30-35).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a sputtering plate, in view of the teachings of Yu, by adding a sputtering plate around the jig, such that suction holes of the jig were aligned to the annular groove of the sputtering plate and of equal depth and width, in order to add a sputtering plate that confined a magnetic field around a target or substrate to improve the sputtering applied to the substrate such that the sputtering plate provided improved durability and utilization time by reducing the erosion caused by sputtering to the grooves or holes in the jig (Yu, page 1, lines 24-35 and page 6, lines 30-35).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure) and Wood et al. (US-20160118280-A1) as applied to claim 1 above and further in view of Cereno et al. (Non-Patent Literature: “Stealth Dicing Challenges for MEMS Wafer Applications,” 2017 IEEE 67th Electronic Components and Technology Conference).
Fuji teaches the invention as described above but does not explicitly disclose wherein the trenches have a width greater than or equal to 0.5 mm (Fuji does not disclose a width for the vacuum holes).
However, in the same field of endeavor of semiconductor manufacturing, Cereno teaches wherein the trenches have a width greater than or equal to 0.5 mm (“opening trench width of ~500μm, page 360, right column, middle of the page).  The advantage of using a trench width of .5 mm as taught by Cereno, in the device for singulating substrates, as taught by Fuji, is that a width of at least .5 mm was found to be the optimal minimal width that ensured the laser beam fully penetrated the silicon substrate without causing backside penetration damage to the substrate (Cereno, page 5, bottom of left column to top of right column).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a trench of at least .5 mm, in view of the teachings of Cereno, in order to ensure that the laser beam fully penetrated the silicon substrate without causing backside penetration damage to the substrate (Cereno, page 5, bottom of left column to top of right column).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure) and Wood et al. (US-20160118280-A1) as applied to claim 1 above and further in view of Zheng et al. (Non-Patent Literature: “Laser Dicing of Silicon and Electronics Substrates,” chapter 5 of Advances in Laser Processing).
Fuji teaches the invention as described above but does not explicitly disclose wherein the laser is a pulsed laser with a repetition rate of 10 kHz and above.
However, in the same field of endeavor of semiconductor manufacturing, Zheng teaches wherein the laser is a pulsed laser with a repetition rate of 10 kHz and above (fig. 5.21, repetition rate varies from 10 KHz to 80 KHz).  The advantage of using a pulsed laser, as taught by Zheng, in the device for singulating substrates, as taught by Fuji, is that an increase to the repetition rate of the laser was shown to reduce the amount of charring and debris observed on the substrate (Zheng, page 124, bottom of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a pulse laser with a repetition rate of at least 10 kHz, in view of the teachings of Zheng, in order to reduce the amount of charring and debris observed on the substrate (Zheng, page 124, bottom of page).

Zheng, fig. 5.21

    PNG
    media_image4.png
    629
    871
    media_image4.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure) and Wood et al. (US-20160118280-A1) as applied to claim 1 above and further in view of Ueno et al. (US-8148271-B2).
Fuji teaches the invention as described above but does not explicitly disclose wherein the buffer station further comprises a gas injector for cooling gas to cool the polymer resin mold compound-based substrate to preserve its form after pre-heating.
	However, in the same field of endeavor of semiconductor manufacturing, Ueno teaches wherein the buffer station (processing chamber 32, fig. 3) further comprises a gas injector (gas supply nozzles 80A, 80B, and 80C, fig. 4) for cooling gas (nitrogen gas 90, fig. 4) to cool the polymer resin mold compound-based substrate (“spraying coolant gas to at least two of the multiple substrates,” claim 1) to preserve its form after pre-heating (“a sufficient drop in temperature can be achieved in the wafer group, rendering the effects that natural oxidation occurring due to exposure of the heated wafer to an atmosphere with large amounts of oxygen can be prevented,” column 14, line 65-column 15, line 1; construed such that by preventing oxidation of the substrate, the form of the substrate is preserved).

Ueno, figs. 3 and 4

    PNG
    media_image5.png
    406
    633
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    769
    491
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji/Ikeda/Wood to include three coolant gas supply nozzles, in view of the teachings of Ueno, by including a gas supply nozzle system, as taught by Ueno, in the buffer station, as taught by Wood, in order to quickly and uniformly lower the temperature of the processed substrate after heating, preventing a temperature differential from occurring between the wafers in the wafer group, which may render adverse effects to the substrate due to exposure to oxygen, thereby avoiding oxidation, resulting in an improved quality of the film (Ueno, column 2, lines 44-47 and column 14, line 61-column 15, line 2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure), Wood et al. (US-20160118280-A1), and Ueno et al. (US-8148271-B2) as applied to claims 1 and 7 above and further in view of Yoshikawa (US-20040140300-A1).
	Regarding claim 8, Fuji teaches the invention as described above but does not explicitly disclose wherein the system for singulation of the polymer resin compound-based substrate further comprises nozzles at the jig that force compressed air or gas forces compressed air or gas in the direction of the laser.
	However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches wherein the system for singulation of the polymer resin compound-based substrate further comprises nozzles (gas ejection nozzles 62 and 63, fig. 3) that force compressed air or gas in the direction of the laser (“gas is ejected toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; as shown in fig. 3, the gas injection nozzles direct gas toward the path of light coming from the optical condenser 524 or lens of the laser 5).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the device for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by adding gas ejection nozzles directed toward the laser in order to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Fuji/Yoshikawa do not explicitly disclose nozzles at the jig.
However, in the same field of endeavor of laser manufacturing semiconductors, Ikeda teaches nozzles (gas injection means 43, fig. 3; the left end of the means 43 is construed as being a nozzle) at the jig (“predetermined jig,” para 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas injection means 43, in view of the teachings of Ikeda, by inserting a gas injection means 43, as taught by Ikeda, over the jig 4, as taught by Fuji, in order to blow off oxides such as soot that are caused by the heat of the laser, for the advantage of not having to clean the substrate with pure water in a later cleaning process (Ikeda, para 0008).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure), Wood et al. (US-20160118280-A1), and Zheng et al. (Non-Patent Literature: “Laser Dicing of Silicon and Electronics Substrates,” chapter 5 of Advances in Laser Processing).
Regarding claim 9, Fuji teaches a method of singulation (“semiconductor device manufacturing method,” page 1, line 9) of a polymer resin mold compound-based substrate (“molded the semiconductor chip formed into the chip in each said embodiment further with resin may be used,” page 11, lines 21-22; Fuji teaches that an element of the bump 70 is comprised of polyimide, which is a type of polymer page 8, line 16; examiner is construing the substrate to be all the materials that form the manufactured semiconductor to include the bump 70 and the substrate 11) into packages (Applicant defines packages as “an integrated circuit packaging method” in para 0050; thus, the method taught by Fuji of forming semiconductor chips would constitute a package as defined by the Applicant) by a laser cutting process (“dicing cutting process…using…an excimer laser,” page 4, line 19) comprised of steps of,
loading the polymer resin mold compound-based substrate onto a cutting jig (“the protective sheet 1 is fixed to the jig 4…” page 7, line 34); 
activating a vacuum to secure the polymer resin mold compound- based substrate to the cutting jig (“…by vacuum suction,” page 7, line 34); 
activating a laser (excimer laser, page 4, line 19) to cut the polymer resin mold compound- based substrate along a series of trenches (suction holes 3, fig. 13b) that are embedded in the cutting jig (jig 4, fig. 13b; excimer laser cuts the recess 71, referring to fig. 13b, which are aligned with the suction holes 3 embedded in the jig, described page 7, lines 34-37).  
Fuji does not explicitly disclose pre-heatinq the polymer resin mold compound-based substrate at a buffer station comprising a heated plate; a pulse laser; circulating a liquid through a base plate of the cutting jig to cool the polymer resin mold compound-based substrate.
However, in the same field of endeavor of laser manufacturing semiconductors, Ikeda teaches circulating a liquid (“circulating a liquid through a base plate of the cutting jig to cool the polymer resin mold compound-based substrate.,” para 0011; “liquid-cooled (water-cooled) stage 41,” para 0030) through a base plate (stage 41, fig. 3) of the cutting jig (“predetermined jig,” para 0030) to cool the polymer resin mold compound-based substrate (in para 0030, the workpiece/work 30 is taught as being prevented from heating to the cooling liquid).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a water-cooled stage, in view of the teachings of Ikeda, by placing the jig 4, as taught by Fuji, on the water-cooled stage, as taught by Ikeda, in order to prevent the raising of the temperature of workpiece more than necessary such that it is not damaged by the heat, for the advantage of preventing the deterioration and failure of the product due to the heat of the cutting (Ikeda, paras 0008 and 0030).
Fuji/Ikeda do not explicitly disclose pre-heatinq the polymer resin mold compound-based substrate at a buffer station comprising a heated plate; a pulse laser.
However, in the same field of endeavor of manufacturing semiconductors, Wood teaches pre-heatinq the polymer resin mold compound-based substrate (“the lower pedestal 140 is operable to heat or cool a semiconductor substrate supported on the support surface 141,” para 0012) at a buffer station (buffer station 100, fig. 1A) comprising a heated plate (support surface 141, fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a buffer station, in view of the teachings of Wood, where a buffer station is used to pre-heat a substrate, as taught by Wood, prior to being cut, as taught by Fuji, because semiconductor substrates are often processed in vacuum chambers in thermally controlled environments, and by using a buffer station that controls the temperature and pressure between chambers, the throughput of a semiconductor substrate processing system increases due to the quicker access of semiconductor substrates facilitated by a buffer transfer station (paras 0002-0004 and 0015).
Fuji/Ikeda/Wood do not explicitly disclose a pulsed laser.
However, in the same field of endeavor of semiconductor manufacturing, Zheng teaches a pulse laser (“laser pulse frequency,” page 121, middle of page).  The advantage of using a pulsed laser, as taught by Zheng, in the method for singulating substrates, as taught by Fuji, is that a pulsed laser minimizes lateral heat conduction, reduces charring and kerf width, and increases scanning speed (Zheng, page 122)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a pulsed laser, in view of the teachings of Zheng, in order to minimize the lateral heat conduction, to reduce the charring and kerf width, and to increase the scanning speed (Zheng, page 122).
Regarding claim 14, Fuji teaches including an additional step of exhausting debris (the holes 3 provide suction and exhaust means for the protective sheet 1; suction described for protective sheet 1, page 4, line 15; “chips” of the protective sheet described as “contamination” or debris, page 8, lines 29-30) or fumes through one or more exhaust openings (holes 3, fig. 13) along edges of the cutting jig (jig 4, fig. 31; cutting holes are along the bottom of the edge).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure), Wood et al. (US-20160118280-A1), and Zheng et al. (Non-Patent Literature: “Laser Dicing of Silicon and Electronics Substrates,” chapter 5 of Advances in Laser Processing) as applied to claim 9 above and further in view of Ueno et al. (US-8148271-B2).
Fuji teaches the invention as described above but does not explicitly disclose an additional step of injecting cooling gas to cool the polymer resin mold compound-based substrate to preserve its form at the buffer station, after pre-heating and before loading the polymer resin mold compound-based substrate onto the cutting jig.
However, in the same field of endeavor of semiconductor manufacturing, Ueno teaches an additional step of injecting cooling gas to cool the polymer resin mold compound-based substrate (“A semiconductor device manufacturing method comprising the steps of…spraying coolant gas from each spray hole of multiple coolant gas supply nozzles and cooling the multiple substrates,” claim 18) to preserve its form at the buffer station, after pre-heating and before (“a sufficient drop in temperature can be achieved in the wafer group, rendering the effects that natural oxidation occurring due to exposure of the heated wafer to an atmosphere with large amounts of oxygen can be prevented,” column 14, line 65-column 15, line 1; construed such that by preventing oxidation of the substrate, the form of the substrate is preserved) loading the polymer resin mold compound-based substrate onto the cutting jig (“an annealing apparatus (batch type vertical hot wall annealing apparatus) 10 for implementing the annealing process in the IC manufacturing method,” column 3, lines 11-13; construed such that the cooling gas supply nozzle is used during a annealing process that happens prior to the dicing or singulation of the substrate).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji/Ikeda/Wood/Zheng to include three coolant gas supply nozzles, in view of the teachings of Ueno, by including a gas supply nozzle system, as taught by Ueno, in the buffer station, as taught by Wood, in order to quickly and uniformly lower the temperature of the processed substrate after heating, preventing a temperature differential from occurring between the wafers in the wafer group, which may render adverse effects to the substrate due to exposure to oxygen, thereby avoiding oxidation, resulting in an improved quality of the film (Ueno, column 2, lines 44-47 and column 14, line 61-column 15, line 2).
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP-2008135795-A) in view of Ikeda et al. (JP-2008229682-A, referencing foreign version for drawings and provided English translation for written disclosure), Wood et al. (US-20160118280-A1), Zheng (NPL), and Ueno et al. (US-8148271-B2) as applied to claims 9 and 11 above and further in view of Yoshikawa (US-20040140300-A1).
Regarding claim 12, Fuji teaches the invention as described above but does not explicitly disclose an additional step of injecting pressurized air or gas at the cutting jig in the direction of the laser to cool an area ablated by the laser.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches an additional step of injecting pressurized air or gas (“gas is ejected…”, para 0043) in the direction of the laser to cool an area ablated by the laser (“…toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; as shown in fig. 3, the gas injection nozzles direct gas toward the position P, which is the area ablated by the laser; “debris, which occurs upon shining of the laser beam, is immediately cooled and blown away by the gas,” para 0046).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by using a gas ejection unit to remove debris caused by laser ablation from the semiconductor wafer, such that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Fuji/Yoshikawa do not explicitly disclose injecting pressurized air or gas at the cutting jig.
However, in the same field of endeavor of laser manufacturing semiconductors, Ikeda teaches injecting pressurized air or gas at the cutting jig (“an inert gas is injected from the inert gas injection means 43 to the irradiated portion,” para 0029; “predetermined jig,” para 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas injection means 43, in view of the teachings of Ikeda, by inserting a gas injection means 43, as taught by Ikeda, over the jig 4, as taught by Fuji, in order to blow off oxides such as soot that are caused by the heat of the laser, for the advantage of not having to clean the substrate with pure water in a later cleaning process (Ikeda, para 0008).
Regarding claim 13, Fuji teaches the invention as described above but does not explicitly disclose an additional step of injecting pressurized air or gas at the cutting jig in the direction of the laser to remove debris.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches an additional step of injecting pressurized air or gas (“gas is ejected…”, para 0043) in the direction of the laser to remove debris (“…toward the laser beam shining position (P) from the gas supply source 67” referring to fig. 3, para 0043; “debris, which occurs upon shining of the laser beam, is immediately cooled and blown away by the gas,” para 0046).  The advantage of using a gas injector to cool the substrate, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that when gas is applied, debris caused by laser ablation does not adhere to the face of the semiconductor wafer, which has been shown to be an improvement in removing debris over that of using only spinner cleaning (Yoshikawa, para 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas ejection means, in view of the teachings of Yoshikawa, by using a gas ejection unit to remove debris caused by laser ablation from the semiconductor wafer (Yoshikawa, para 0042).
Fuji/Yoshikawa do not explicitly disclose injecting pressurized air or gas at the cutting jig.
However, in the same field of endeavor of laser manufacturing semiconductors, Ikeda teaches injecting pressurized air or gas at the cutting jig (“an inert gas is injected from the inert gas injection means 43 to the irradiated portion,” para 0029; “predetermined jig,” para 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a gas injection means 43, in view of the teachings of Ikeda, by inserting a gas injection means 43, as taught by Ikeda, over the jig 4, as taught by Fuji, in order to blow off oxides such as soot that are caused by the heat of the laser, for the advantage of not having to clean the substrate with pure water in a later cleaning process (Ikeda, para 0008).
Regarding claim 15, Fuji teaches the invention as described above but does not explicitly disclose including additional steps of removing packages from the cutting jig and transferring the packages to a cleaning station.
However, in the same field of endeavor of semiconductor manufacturing, Yoshikawa teaches including additional steps of removing packages from the cutting jig and transferring the packages (“the chuck table 36 releases the suction holding of the semiconductor wafer 10. Then, the semiconductor wafer 10 is transported to a cleaning step, the subsequent step, by transport means,” para 0044) to a cleaning station (a cleaning station subjecting the substrate to spinner cleaning is described in para 0042).  The advantage of removing packages from the cutting jig and processing the packages at a separate station, as taught by Yoshikawa, in the method for singulating substrates, as taught by Fuji, is that any debris not removed by the gas ejection system would be subjected to removal during spinner cleaning, which easily removes dust set on the face of the semiconductor wafer (Yoshikawa, para 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fuji to include a separate cleaning station that included spinner cleaning, in view of the teachings of Yoshikawa, in order to remove dust and debris from the face of the semiconductor wafer (Yoshikawa, para 0042).
	Response to Argument
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new rejections of Fuji combined with Ikeda and Wood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sekiya et al. (JP-2007158241-A) teach a chuck table with a coolant supply system (system 44, fig. 3)
Higano et al. (JP-2011177782-A) teach a water-circulating jig (4) with a cooling mechanism (5) for a laser beam machining method.
Aikawa et al. (JP-2016022483-A) teach chuck table with recesses for a laser cutting device (figs. 2A-2B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/8/2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761